to

FILED

JUL 2 9 2009
UNITED STATES DISTRICT COURT Clerk, U.S. District and
FOR THE DISTRICT 0F COLUMBIA B°"k"\-'PTCY Courts
Jerome Julius Brown , )
)
Plaintiff, )
) _
v. ) civil Accion No.  1408
)
State Capitol Office of the Governor )
et al., )
)
Defendants. )
MEMORANDUM OPINION

The plaintiff has filed a pro se complaint and an application to proceed in forma
pauperz's. The Court will grant the application to proceed in forma pauperis and dismiss the
complaint.

Plaintiff, who lists a Maryland address on the complaint, has filed a complaint against a
defendants with Maryland addresses. The complaint appears to consist of only one page, with a
very large number of pages attached. The attachments do not appear related to each other, or to
the one-page complaint, or to the named defendants. The first paragraph of the complaint states
as follows: "Petition for writ and attachments civil rights act 42 U.S.C. § 1983 Fed. Rules Civil
Procedure Rule 4(F)(M)." Compl. at l. The complaint alleges no wrong-doing by the
defendants; indeed, the defendants are not even mentioned in the complaint except in the caption.
The complaint does not allege facts that suggest any cause of action.

Rule 8(a) of the F ederal Rules of Civil Procedure requires that a complaint contain a short
and plain statement of the grounds upon which the court’s jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of
Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a
responsive answer, to prepare an adequate defense and to determine whether the doctrine of res
judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).
As drafted, the Complaint fails to comply with Rule 8(a). Neither the defendants nor the

Court can determine the basis of this Court’s jurisdiction, the nature of plaintiff s claim, or the
relief plaintiff seeks. Accordingly, the Court will dismiss the complaint without prejudice.

A separate order accompanies this memorandum opinion.

€)¢